Citation Nr: 1234481	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-25 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970, including combat service in the Republic of Vietnam and his decorations include the Vietnam Service Medal with FMF (Fleet Marine Force) Combat Insignia and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this appeal must be remanded for additional development and adjudication, even though such action will, regrettably, further delay a decision.

The Veteran seeks service connection for hypertension and argues that his hypertension is aggravated by his service-connected diabetes; however, this contention has not been adequately addressed.  The Veteran was afforded a VA examination in January 2006 during which time a VA examiner diagnosed diabetes mellitus and discussed evidence that showed a diagnosis of hypertension.  The examiner did not, however, provide an opinion as to whether the Veteran's hypertension was causally related to service; had manifested within one year of service; or was secondary to the diabetes.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

In April 2007 the Veteran's private physician submitted a note that was handwritten on a page from a prescription pad.  The note stated that diabetes is [the Veteran's] primary disease.  Hypertension is [the Veteran's] secondary disease.  The Board finds that this statement, without more, is not sufficient to establish a causal nexus, but it does suggest the possibility of a relationship between the service-connected diabetes and hypertension.  There is no other medical opinion of record that adequately discusses whether the hypertension is causally related to service or was caused or aggravated by the service-connected diabetes.  For this reason, a new examination with opinion and supporting rationale is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran also seeks higher ratings for his service-connected hearing loss and diabetes disabilities.  These disabilities were last evaluated in January 2006.  In light of the state of the record, and the length of time that has passed since the last examinations, the Board finds that the appeal should be remanded for new examinations to assess the current severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Also, with respect to the hearing loss disability, the examiner must fully describe the functional effects caused by the hearing loss in the report of such VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In addition, it is likely that the Veteran receives ongoing treatment for his disabilities, particularly his diabetes.  The most recent VA treatment records are current as of May 2009, and more recent records are not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice on how to establish secondary service connection for his hypertension disability.  

2.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already of record, including VA treatment records dated since May 2009.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his hypertension, to include its relation to service and/or his service-connected diabetes; as well as the impact of his hearing loss and diabetes disabilities, to include all manifestations of his diabetes mellitus.

4.  After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims folder must be provided for the examiner's review in conjunction with the examination and that review should be indicated in the examination report.  The examiner is requested to review all pertinent records in the claims file.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hypertension disability had onset during service or within one year of discharge; or is otherwise causally related to service, to include as a result of presumed herbicide exposure.  Also, please provide an opinion as to whether it is at least as likely as not that the current hypertension was caused or aggravated (i.e. permanently worsened as a result of) by his service-connected diabetes.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiners determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After any additional records are associated with the claims file, arrange for the Veteran to undergo appropriate VA examinations to determine the extent and severity of his diabetes and bilateral hearing loss disabilities.  The claims folder should be made available to and reviewed by the examiners.  All indicated tests should be performed.  

The examiner must report all manifestations of the diabetes mellitus.  The examiner should state whether the diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); and whether the disease is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider; or at least three hospitalizations per year or weekly visits to a diabetic care provider.

The diabetes examiner must also indicate whether and to what extent the Veteran has peripheral neuropathy of either upper extremities or either lower extremities, renal impairment, erectile dysfunction, visual impairment or other complications of the disease.

With respect to the hearing loss disability, the examination results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  

The examiner(s) should also discuss the impact of the Veteran's diabetes mellitus and hearing loss on his ability to work.

6.  Then readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

